Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No: ________________________

  BREA COFFEY,
         Plaintiff,
  v.
  TOWN OF DAVIE, A MUNICIPAL
  CORPORATION AND POLITICAL
  SUBDIVISION OF THE STATE OF
  FLORIDA

        Defendant.
  _________________________________/


                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, BREA COFFEY, by and through her undersigned counsel, sues the Defendant,

  TOWN OF DAVIE, and alleges as follows:

                                 JURISDICTION AND VENUE

         1.       This is an action for damages and to remedy violations of the rights of MS.

  COFFEY under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), and the Florida

  Civil Rights Act of 1992, as amended (“Chapter 760”), to redress injuries done to her by the

  Defendant, TOWN OF DAVIE (“Defendant”).

         2.      The unlawful acts which gave rise to this Complaint occurred within Broward

  County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

  District pursuant to 28 U.S.C. § 1391.

                                             PARTIES
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 13




         3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County Florida and is otherwise sui juris.

         4.      Plaintiff is a Black female, and, as such, Plaintiff is a member of a protected class

  under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), and the Florida Civil

  Rights Act of 1992, as amended (“FCRA”), because the terms, conditions, and privileges of her

  employment were altered because of her race and gender.

         5.      Defendant is a government agency. At all times material hereto, Defendant was

  Plaintiff’s employer as defined by law.

         6.      Defendant has, at all times material hereto, employed 15 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

         7.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission.

         8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

  occurred.

         9.      Plaintiff was issued a Notice of Right to Sue on December 4, 2020. This suit is filed

  in accordance with that Notice and within the applicable ninety (90) day time limitation (a copy of

  the Notice is attached hereto as Exhibit “A”).

         10.     The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

  charge within 180 days of the filing of said charge.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 13




          11.     Plaintiff worked for Defendant as a police officer. The Plaintiff began her training

  on October 1, 2012 and she was sworn in on May 2, 2013. Due to ongoing harassment and

  discrimination based on the Plaintiff’s race and gender, on December 2, 2019, she resigned.

          12.     As a police officer, Plaintiff’s primary duties and responsibilities included road

  patrol which involved responding to calls for service.

          13.     Plaintiff was qualified for her position as a police officer in that she had experience

  as a police officer and/or she had all necessary training to perform her job duties and

  responsibilities.

          14.     While the Plaintiff was in training, she became the target of race and gender

  discrimination.

          15.     In early 2013, Sergeant (“Sgt”) Robert Choquette, a white male told the Plaintiff

  that, when she first joined the Defendant, the plan was to try and make her quit. When the Plaintiff

  asked why, he told her that other employees believed that the only reason Defendant hired the

  Plaintiff was because she was a Black female. Sgt. Choquette told her that he didn’t follow through

  with this plan because he had since learned that she was well spoken and carried herself well. It

  was as if Sgt. Choquette was surprised that a black woman could be well spoken and carry herself

  well.

          16.     The Plaintiff told Wayne Boulier, one of the instructors from the police academy,

  about her conversation with Sgt. Choquette. He was furious and apologized on behalf of the

  Defendant while assuring her that both the underlying sentiment as well as the comments by Sgt.

  Choquette were unacceptable. Defendant did not take any further action.

          17.     In July 2013, the Plaintiff was at dinner with Patricia Ravine, a white female officer,

  and others when the not guilty verdict from the Trevyon Martin murder trial was announced. In
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 13




  response, Ms. Ravine clapped in agreement. No one else clapped. The Plaintiff was angry,

  ashamed, and felt discriminated against.

          18.     In the beginning of 2014, the Plaintiff responded to a call where officers arrested a

  Black male who claimed the officers only arrested him because he was Black.. After the arrest,

  Lieutenant (“Lt.”) Ron Bradley, a white male, spoke to the six or seven other officers and, while

  making direct eye contact with the Plaintiff, said, “I am tired of hearing the black excuse.”

          19.     In late 2016, the Plaintiff wanted to be more productive, so she switched to a busier

  shift. After the Plaintiff’s shift change, she received several awards and was even voted officer of

  the month. This did not stop the Defendant from discriminating against her.

          20.     In 2018, the Plaintiff was the second female in the history of the department to try

  out for the Special Response Team (“SRT”), but Defendant did not give her the position despite

  the fact that she was qualified.

          21.     In June 2018, the Plaintiff applied to be a Field Training Officer (“FTO”). Again,

  Defendant did not give her the position despite the fact that she was qualified.

          22.     Later in 2018, the unit suddenly had four open positions. Eight people, including

  Plaintiff, applied for the four position. Defendant selected three white males and one white female

  to file the positions.

          23.     Shortly thereafter, the unit had two more open positions. Defendant offered those

  positions to two of the other applicants, one of whom declined. Defendant never offered the

  Plaintiff the open position despite the fact that she exceeded the necessary qualifications.

          24.     Plaintiff continued to pursue opportunities with Defendant in the hopes of

  overcoming the discriminatory environment. Plaintiff applied for a position as a School Resources

  Officer (“SRO”).
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 13




            25.    To prepare for her interview, Plaintiff researched the statistics relating to sexual

  assaults on college campuses and prepared a detailed a plan to respond to the issue.

            26.    Sgt. Patricia Ravine interviewed the Plaintiff.

            27.    Five people, including Plaintiff, applied for two available positions. Defendant

  selected one white female – the same white woman who had just taken the FTO position – and a

  Hispanic male.

            28.    Of the five applicants, the Plaintiff was the most senior and had the most accolades

  The Hispanic male had been denied a similar campus position just two weeks prior because he did

  not take any initiative while with the department, had not requested to participate in any continuing

  education classes, or taken any other steps to advance his career. Plaintiff had done all of these

  things.

            29.    On February 29, 2019, Sgt. Chad Bishop directed Plaintiff to turn in her gun. He

  brought her to an interrogation room and Mr. Zev Spiller read her Miranda rights. Defendant

  questioned Plaintiff about an empty baggie that had been found in a vehicle when officers

  responded to a call about a drug overdose. The call had been from months prior, but Captain

  Chastain had gone back through Plaintiff’s old reports in order to target her. Based on the

  Defendant’s practiced behavior, the Plaintiff threw the bag in the garbage because there had been

  several instances of police officers and fire fighters being exposed to heroin/fentanyl and ending

  up in the hospital. Because the Plaintiff threw out the empty bag, Defendant accused Plaintiff of

  mishandling evidence. The Defendant claimed she should have put it in “property.” This came as

  a surprise to the Plaintiff because the BSO lab did not accept bags for testing. The Defendant

  placed Plaintiff on administrative leave and, upon return from administrative leave, placed her on

  administrative duty – at a desk without a weapon – for one month. An audit of overdose calls
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 6 of 13




  would reveal that there are virtually no written reports relating to those calls, let alone retained

  physical evidence of empty baggies.

            30.   In October 2019, ten people, including Plaintiff, tried out for four available spots

  on the SWAT team. Defendant had never had a female on the SWAT team and only one woman

  had ever tried out before Plaintiff. During tryouts, Plaintiff excelled, with her scores being the

  highest of all the applicants.

            31.   In mid-November, Sgt. Eddie Woag told Plaintiff that all of the "top candidates"

  did so well that the only thing they had to go by was the personnel files to distinguish between the

  candidates. Relying on the “empty baggie” incident in Plaintiff’s personnel file, Defendant did not

  offer the SWAT position to Plaintiff.

            32.   Due to ongoing harassment and discrimination based on the Plaintiff’s race and

  gender, on December 2, 2019, Plaintiff resigned.

            33.   Plaintiff has engaged the undersigned attorney to prosecute her claims and is

  entitled to recover her attorney’s fees from Defendant pursuant to statute.

       COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                      (Discrimination on the Basis of Gender)

            34.   Plaintiff incorporates herein the allegations contained in paragraphs 1 through 33,

  inclusive, as though same were fully re-written here.

            35.   Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Defendant discriminated against Plaintiff on the basis of her gender,

  female.
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 7 of 13




         36.     Sgt. Robert Choquette, Officer Patricia Ravine, Lt. Ron Bradley, Sgt. Chad Bishop,

  Mr. Zev Spiller, Major Chaistain, and Sgt. Eddie Woag, at all times relevant, were acting within

  the course and scope of their employment for Defendant.

         37.     Because Plaintiff is a female, Defendant discriminated against her and refused to

  take any action to prevent the discrimination.

         38.     Upon information and belief, similarly situated male employees are not treated in

  the same manner as Defendant treated Plaintiff.

         39.     Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII which resulted in Defendant discriminating against Plaintiff.

         40.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII.

         41.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

  Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees.

         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate her for past and future pecuniary losses, including back

  pay, front pay, injury to her professional reputation, and emotional pain and suffering caused by

  Defendant’s discriminatory treatment in an amount to be determined at trial and in accordance

  with Title VII of The Civil Rights Act of 1964, §706(g); attorney’s fees, costs, together with

  interest thereon, and such other relief as the Court deems just and appropriate.

         COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                        (Discrimination on the Basis of Gender)
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 8 of 13




          42.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 33,

  inclusive, as though same were fully re-written here.

          43.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

          44.     Plaintiff is a female, and therefore a member of a protected class.

          45.     Sgt. Robert Choquette, Officer Patricia Ravine, Lt. Ron Bradley, Sgt. Chad Bishop,

  Mr. Zev Spiller, Major Chaistain, and Sgt. Eddie Woag, were acting within the course and scope

  of their employment for Defendant.

          46.     Because Plaintiff is a female, Defendant discriminated against her and refused to

  take any action to prevent the discrimination.

          47.     Upon information and belief, similarly situated male employees are not treated in

  the same manner as Defendant treated Plaintiff.

          48.     At all relevant and material times, Defendant failed to comply with the FCRA.

          49.     The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  that Plaintiff is a female.

          50.     At all times relevant, including at the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was a female.

          51.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by the Defendant.
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 9 of 13




          52.    The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

          53.    Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of her being a female in violation of the FCRA with respect to its decision to treat Plaintiff

  differently from other employees.

          54.    Defendant’s treatment of Plaintiff was directly and proximately caused by

  Defendant’s unjustified discrimination against Plaintiff because she is a female, in violation of the

  FCRA.

          55.    Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff being a

  female. Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s rights

  protecting persons from discrimination due to her gender.

          56.    As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered economic losses, as well as mental pain and suffering.

          WHEREFORE, Plaintiff hereby requests this Court enter judgment against the Defendant

  for all wages and benefits the Plaintiff would have received but for the discrimination, including

  actual damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

  humiliation, and emotional distress, prejudgment interest, attorney’s fees, costs, and such other

  and further relief as this Court deems just and appropriate.

      COUNT III: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                        (Discrimination on the Basis of Race)

          57.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 33,

  inclusive, as though same were fully re-written here
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 10 of 13




          58.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

   706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

   against Plaintiff because Plaintiff was discriminated against on the basis of her race, Black.

          59.     Sgt. Robert Choquette, Officer Patricia Ravine, Lt. Ron Bradley, Sgt. Chad Bishop,

   Mr. Zev Spiller, Major Chaistain, and Sgt. Eddie Woag, were acting within the course and scope

   of their employment for Defendant.

          60.     Because Plaintiff is Black, Defendant discriminated against her and refused to take

   any action to prevent the discrimination.

          61.     Upon information and belief, non-Black employees are not treated in the same

   manner as Defendant treated Plaintiff.

          62.     Defendant engaged in unlawful employment practices in violation of Section

   703(a)(1) of Title VII, which resulted in Defendant discriminating against Plaintiff.

          63.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

   not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

   provisions of Title VII.

          64.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

   done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

   Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

   and/or ratified the unlawful conduct of its employees.

          WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

   judgment against Defendant to compensate her for past and future pecuniary losses, including back

   pay, front pay, liquidated damages, and emotional pain and suffering caused by Defendant’s

   discriminatory treatment in an amount to be determined at trial and in accordance with Title VII
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 11 of 13




   of The Civil Rights Act of 1964, §706(g); attorney’s fees, costs, and such other relief as the Court

   deems just and appropriate.

          COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                         (Discrimination on the Basis of Race)

           65.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 33,

   inclusive, as though same were fully re-written here.

           66.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

   pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

   personal dignity, to make available to the state their full productive capacities, to secure the state

   against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

   to promote the interests, rights, and privileges of individuals within the state.

           67.     Plaintiff is Black and therefore a member of a protected class.

           68.     Sgt. Robert Choquette, Officer Patricia Ravine, Lt. Ron Bradley, Sgt. Chad Bishop,

   Mr. Zev Spiller, Major Chaistain, and Sgt. Eddie Woag, were acting within the course and scope

   of their employment for Defendant.

           69.     Because Plaintiff is Black, Defendant discriminated against her and refused to take

   any action to prevent the discrimination.

           70.     Upon information and belief, non-Black employees are not treated in the same

   manner as Defendant treated Plaintiff.

           71.     At all relevant and material times, Defendant failed to comply with the FCRA.

           72.     The discrimination of Plaintiff by Defendant was caused by Defendant being aware

   of Plaintiff’s race.

           73.     At all times relevant, including the time of the unlawful and discriminatory

   treatment, Defendant was aware that Plaintiff was Black.
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 12 of 13




           74.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

   performance of the essential functions assigned to her by Defendant.

           75.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

   violations of the provisions of the FCRA were willful.

           76.     Defendant, through its practices and policies as an employer, willfully, and with

   malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

   account of her race in violation of the FCRA with respect to its decision to treat Plaintiff differently

   from other employees.

           77.     Plaintiff’s discrimination was directly and proximately caused by Defendant’s

   unjustified discrimination against Plaintiff because she is Black in violation of the FCRA.

           78.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

   Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s race.

           79.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

   rights protecting persons from discrimination due to her race.

           80.     As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

   suffered economic losses, punitive damages, as well as mental pain and suffering.

           WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

   all wages and benefits the Plaintiff would have received but for the discrimination, including actual

   damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

   humiliation, and emotional distress, prejudgment and post-judgment interest on her damages

   award, attorney’s fees, costs, and such other and further relief as this Court deems just and

   appropriate.

                                     DEMAND FOR JURY TRIAL
Case 0:21-cv-60512-XXXX Document 1 Entered on FLSD Docket 03/04/2021 Page 13 of 13




   Plaintiff demands a trial by jury on all issues so triable.



                                                   Respectfully submitted this 4th day of March,
                                                   2021.

                                                   By: /s/ Michelle Cohen Levy
                                                   Michelle Cohen Levy, FBN 0068514
                                                   The Law Office of Michelle Cohen Levy, P.A.
                                                   4400 N. Federal Highway
                                                   Lighthouse Point, Florida 33064
                                                   P: (954) 651-9196
                                                   Michelle@CohenLevyLegal.com
                                                   Counsel for Plaintiff
